DETAILED ACTION
Claims 1-4, 11-14, 17 and 20-23 are pending in the application and claims 1-4, 11-14, 17 and 20-23 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This applicants claim priority to provisional Application No. 61/408,606, and claims 1-4, 11-14, 17 and 20-23 are granted a filing date of the provisional Application No. 61/408,606, filed 10/30/2010. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 11-14, 17 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 11, and 20 recite a predetermined slashtag, the slashtag along with an 

Dependent claims are rejected for depending off claims 1, 11, and 20

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11, 17, 20, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al US2006/0230005 in view of Wolny et al. US2018/0300407 in view of Beck et al. US2012/0030198 in view of Kumar et al US2012/0089582 
Regarding claim 1, Bailey teaches: A system having a hardware processor and memory storing instructions configured to cause the system to: (Bailey see paragraph 0103 apparatus to comprise of a computer with instructions stored on memory)
receive a search query, input from a user, regarding a search of the Internet; (Bailey see paragraph 0028 user submitted search query to search engine communication with websites)
detect a plurality key words in the search query (Bailey see paragraph 0015 query terms for search)
search the Internet utilizing a database of previously queried search results, based on the plurality key words (Bailey see paragraph 0059 pre-existing database stores documents in association with search queries)
generate an alternative search query based on the relevant filter criteria and a list of transformations, where transformation within the list of transformations includes instructions to substitute a predetermined slashtag, from a list of predetermined slashtags for one or more of the plurality of key words in the search query, and the alternative search query includes an inserted slashtag from the list of predetermined slashtags, the slashtag represents a selection of predetermined websites associated with the search operator 
generate a first search result of the search of the Internet based on the alternative search query; and (Bailey see paragraphs 0029-0033 0051 0056 0069-0071 list of potential query revisers such that potential revisers such as adding quotes or an operator or replacing a query like sheets with linens are submitted for search results and revision with highest confidence scores are chosen where any number of revisers can be combined and used. List of potential revisers read on list of transformations, revisers adding terms such as for subject domain such as medicine or law reads on list of slashtags, using linens query instead of sheets reads on substitute, query revisions with submitted search results reads on representing predetermined websites)
display the first search result in a web browser (Bailey see paragraph 0018 fig 3 user select potential revised queries to obtain search results)
Bailey does not distinctly disclose: each transformation within the list of transformations includes instructions to substitute a predetermined slashtag, from a list of predetermined slashtags for one or more of the plurality of key words in the search query, the slashtag including a single predetermined character prepended to an operator that represents a selection of predetermined websites associated with the operator
However, Wolny teaches: each transformation within the list of transformations includes instructions to substitute a predetermined slashtag, from a list of predetermined slashtags for one or more of the plurality of key words in the search query, the slashtag including a single predetermined character prepended to an operator that represents a selection of predetermined websites associated with the operator (Wolny see fig 2, 11 paragraphs 0022 0023 refining search query to change an input term for one of a recommended hashtag such as #brandnamefootball for a specific topic for query to retrieve results. As shown in figure 11, there are many hashtags to choose from which reads on list of slashtags, # reads on predetermined character, changing terms reads on substitution)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a search engine system as taught by Bailey to Wolny for the predictable result of more efficiently searching using a an efficient way of specifying a topic.
remove one or more of the plurality of key words from the alternative search query to create a modified alternative search query, in response to determining that one or more of the plurality of key words are synonyms for a term included in the predetermined slashtag
including a link for causing generation of a second search result, where the second search result is based on the search query input from the user without the inserted slashtag
Bailey as modified by Wolny does not distinctly disclose: remove one or more of the plurality of key words from the alternative search query to create a modified alternative search query, in response to determining that one or more of the plurality of key words are synonyms for a term included in the predetermined slashtag
including a link for causing generation of a second search result, where the second search result is based on the search query input from the user without the inserted slashtag
However, Beck teaches: remove one or more of the plurality of key words from the alternative search query to create a modified alternative search query, in response to determining that one or more of the plurality of key words are synonyms for a term included in the predetermined slashtag (Beck see paragraphs 0045 0046 related terms are added to the search query and if related terms already appear in query or if similar terms appear in the query after related terms are added, these terms are removed from the query)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a search engine system as taught by Bailey to Beck for the predictable result of more efficiently searching by refining the query after a modification
Bailey as modified does not distinctly disclose: including a link for causing generation of a second search result, where the second search result is based on the search query input from the user without the inserted slashtag
However, Kumar teaches: including a link for causing generation of a second search result, where the second search result is based on the search query input from the user without the inserted slashtag (Kumar see paragraph 0089 take user from refined search results page back to original search results page)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a search engine system as taught by Bailey to include toggling between results pages as taught by Kumar for the predictable result of more efficiently displaying search results.
Regarding method claim 4, Bailey teaches: the operator of the slashtag includes a term, and the slastag identifies a search category that includes the predetermined websites associated with the term, where the slashtag is customized for the user (Bailey see paragraphs 0029 0060 0061 query refinement to refine query results to subject matter domain such as medicine or law. Query refinement based on cluster for cluster of websites associated with a term, Term, medicine law reads on term)
Regarding method claim 11, see rejection of claim 1.
Regarding claim 17, see rejection of claim 11.
Regarding software program product claim 20, see rejection of claim 1.
Regarding claim 22, Bailey further teaches: wherein the list of transformations includes instructions for considering the list of predetermined slashtags 
(Bailey see paragraphs 0029-0033 0051 0056 0069-0071 list of potential query revisers such that potential revisers such as replacing a query like sheets with linens are submitted for search results and revision with highest confidence scores are chosen where any number of revisers can be combined and used. List of potential revisers read on list of transformations, replacing terms and choosing reviser based on score reads on instructions)
Regarding claim 23, Bailey further teaches: wherein the list of transformations includes instructions for substituting the predetermined slashtag from the list of predetermined slashtags for one or more of the plurality of key words in the search query in response to determining that the one or more of the plurality of key words are located at a predetermined position within the search query (Bailey see paragraphs 0029-0033 0051 0056 0069-0071 list of potential query revisers such that potential revisers such as replacing a query like sheets with linens are submitted for search results and revision where any number of revisers can be combined and used. List of potential revisers read on list of transformations, using linens query instead of sheets reads on substitute and substitution synonyms reads predetermined position as the synonym reads on predetermined position)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al US2006/0230005 in view of Wolny et al. US2018/0300407 in view of Beck et al. US2012/0030198 in view of Kumar et al US2012/0089582 and in further view of Long US2009/0216911
Regarding claim 2, Bailey as modified does not distinctly disclose: wherein: the single predetermined character includes a "/" character prepended to the search operator
	However, Long teaches: wherein: the predetermined character includes a "/" character prepended to the search operator (Long see paragraph 0162 0174 user inputs a single forward slash to insert name for query, user inputs search string as denoted by double forward slashes, for example wwwyah//patents and trademarks//. User input of /q reads on single / character, entry using double forward slash, the first forward slash is interpreted to read on single / character)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a search engine system as taught by Bailey to include a prepended slash as taught by Long for the predictable result of more accurately producing search results and more efficient searching.

Claims 3 and 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al US2006/0230005 in view of Wolny et al. US2018/0300407 in view of Beck et al. US2012/0030198 in view of Kumar et al US2012/0089582 and in further view of Rajaram et al US2011/0119268
Regarding claim 3, Bailey as modified does not distinctly disclose: wherein the Internet is searched by compressing content of an intermediary search result, wherein compressing includes abbreviating and omitting parts of each entry in the intermediary search result.
	However, Rajaram teaches: wherein the Internet is searched by compressing content of an intermediary search result, wherein compressing includes abbreviating and omitting URL  (Rajaram see paragraph 0031 normalization includes removing URL path).
Regarding claim 13, see rejection of claim 3.
Regarding claim 14, see rejection of claim 3.

Claim 12, 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al US2006/0230005 in view of Wolny et al. US2018/0300407 in view of Beck et al. US2012/0030198 in view of Kumar et al US2012/0089582 and in further view of Dumais et al. US2008/0005068 in view of Oral et al. US2006/0031197
	Regarding claim 12, Bailey as modified further teaches: wherein the alternative search query is generated based on an order and rank of the results of the search query a frequency of hits or use of the results of the search query, a user profile (Bailey see paragraphs 0030-0032 0063-0066 potential revised queries to be sorted from highest confidence measure to lowest confidence measure based on search results of the potential revised queries and choosing revised queries based on confidence measures which reads on order and rank of results. Click data is collected regarding a revised query pair to retain revised query, the clicks reflect a quality score used in an interaction profile where clicks of search results reads on use of result and interaction profile reads on user profile)
	Bailey as modified does not teach: an age of one or more documents, a user history, and a geographic location
Dumais teaches: a user history, and a geographic location (Dumais see paragraph 0010 0036 0037 incorporating user context into search queries to filter results such as location via GPS, user interaction histories)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a search engine system as taught by Bailey to include filtering search results by histories and location as taught by Dumais for the predictable result of more efficient and accurate searches.
	Bailey as modified does not teach: an age of the one or more documents
	However, Oral teaches: an age of the one or more documents (Oral see paragraphs 0041 0071 filter search results by date or date range)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a search engine system as taught by Bailey to include filtering search results by date or time as taught by Oral for the predictable result of more efficient and accurate searches.

Regarding claim 21, Bailey as modified further teaches: wherein the alternative search query is generated based on an order and rank of the results of the search query a frequency of hits or use of the results of the search query, a user profile (Bailey see paragraphs 0030-0032 0063-0066 potential revised queries to be sorted from highest confidence measure to lowest confidence measure based on search results of the potential revised queries and choosing revised queries based on confidence measures which reads on order and rank of results. Click data is collected regarding a revised query pair to retain revised query, the clicks reflect a quality score used in an interaction profile where clicks of search results reads on use of result and interaction profile reads on user profile)
An autosuggest feature is used to guess the plurality of key words as the search query is input from the user (Wolny see paragraph 0029 auto-complete suggestion for user input terms for search query)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a search engine system as taught by Bailey to include using a hashtag is modified as taught by Wolny for the predictable result of more efficiently searching using a an efficient way of specifying a topic.
The alternative search query is further generated by performing a semantic analysis of the plurality of key words in the search query, and determining the slashtag as a result of the semantic analysis (Bailey see paragraph 0047 broadening reviser that adds synonyms or adding related words and using dictionaries and thesauruses)
	Bailey as modified does not teach: an age of one or more documents, a user history, and a geographic location
	However, Dumais teaches: a user history, and a geographic location (Dumais see paragraph 0010 0036 0037 incorporating user context into search queries to filter results such as location via GPS, user interaction histories)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a search engine system as taught by Bailey to include filtering search results by histories and location as taught by Dumais for the predictable result of more efficient and accurate searches.
Bailey as modified does not teach: an age of the one or more documents
	However, Oral teaches: an age of the one or more documents (Oral see paragraphs 0041 0071 filter search results by date or date range)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a search engine system as taught by Bailey to include filtering search results by date or time as taught by Oral for the predictable result of more efficient and accurate searches.
Bailey as modified does not teach: An autosuggest feature is used to guess the plurality of key words as the search query is input from the user


Response to Arguments
	Applicant’s argument: 112 rejection should be withdrawn in light of new amendments
	Examiner’s response: Applicant’s argument is considered but is not persuasive. Newly amended claims do not speak to the distinction between predetermined and inserted slashtag. As explained in the interview there is confusion as to whether or not they refer to the same or different things. 

Applicant’s argument: Double patenting rejection should be withdrawn in light of terminal disclaimer
	Examiner’s response: Applicant’s argument is considered and is persuasive and double patenting rejection is withdrawn.

Applicant’s argument: Prior art Bailey does not teach the newly amended steps of the generating step 
	Examiner’s response: Applicant’s argument is moot as new art is applied to reject the claims above.

Applicant’s argument: Prior art Bailey does not teach substitution a query term for slashtag with a list of transformations. 
	Examiner’s response: Applicant’s argument is not persuasive. Bailey teaches a list of query refinements and gives the example of substituting terms sheets with the refined term linens. In this case linens would be the slashtag and the list of potential revisers reads on list of transformations.

	Applicant’s argument: Beck does not teach the remove step
	Examiner’s response: Applicant’s argument is considered but is not persuasive. Examiner interprets this limitation to mean that if the slashtag means the same thing as a query word. This is taught by Beck as Beck discloses if added terms to a search query are similar to already existing terms, the already existing terms are removed. Furthermore, Wolny, despite the fact that it is less clear, also teaches this concept. Wolny teaches changing query terms with identified hashtags which conceptually teaches this concept as well. 

Applicant’s argument: Kumar does not teach the including a link step


	The rest of the applicant’s arguments as based on the above argument or are already answered in the above response. Examiner's responses in previous section are applicable.














Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/ALLEN S LIN/Examiner, Art Unit 2153